Order entered November 19, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-15-00199-CR
                                      No. 05-15-00221-CR

                          ROBERT WORLEY KYRIAS, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the County Court At Law No. 1
                                  Kaufman County, Texas
                        Trial Court Cause Nos. 31131CC, 12CL-1053

                                            ORDER
        The Court GRANTS the State’s November 17, 2015 motion for extension of time to file

the State’s brief.

        We ORDER the Clerk of the Court to file the brief tendered as of the date of this order.


                                                      /s/   LANA MYERS
                                                            PRESIDING JUSTICE